Citation Nr: 1452106	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to July 1969. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was previously remanded by the Board for further development in December 2012. 

In a January 2014 decision, the Board denied entitlement to service connection for sleep apnea.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted a Joint Motion Remand (JMR) vacating the Board's decision denying this claim and remanding it to the Board for another decision, taking into consideration the matters raised in the Joint Motion.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that the Veteran's claim for service connection for sleep apnea should be returned to the Board.

The parties agreed that the Board erred in finding that the January 2013 VA examination was adequate and in relying on it to deny the Veteran's claim because the opinion was based on an inaccurate factual premise and provided an inadequate rationale.  The parties found that the VA examiner based her negative nexus opinion primarily on the fact that the Veteran's in-service symptoms of insomnia, nightmares, and fatigue could be seen in PTSD and depression.  She then explained that the clinical features of sleep apnea include daytime sleepiness, fatigue, disrupted sleep, snoring, and apneic spells.  

The parties noted that the record reflected the Veteran's reports of also experiencing some of these symptoms (daytime sleepiness and snoring) since his military service and that the VA examiner should have addressed this evidence in her opinion.  It was found that the Board's determination that the January 2013 VA examiner's opinion is supported by a "thorough rational consistent with the record" is in error.  The parties determined that the Board should seek clarification of the January 2013 examiner's opinion or otherwise provide the Veteran with an adequate medication examination or opinion.  

In addition, the parties found that with regard to the issue of aggravation, the Board should seek additional explanation from the examiner as to why improvement of the Veteran's sleep apnea with the use of CPAP necessarily leads to the conclusion that his sleep apnea was not aggravated by his PTSD.  The parties agreed that the effectiveness of the treatment the Veteran received by way of CPAP does not necessarily affect the severity of the underlying sleep apnea condition and thus without more, the examiner rationale in this regard is also inadequate and should be addressed on remand.  

Based on the foregoing, and consistent with the Court's August 2014 Order, the Board finds that this matter should be remanded, and that upon remand, the claims folder should be returned to the VA examiner who conducted the January 2013 VA examination for an addendum to that prior opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned, if possible, to the VA physician who examined him in January 2013.  If the original examiner is not available, the claims folder should be forwarded to another VA medical professional or physician who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The physician should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's service-connected PTSD aggravates his diagnosed sleep apnea.  If aggravation is found, the physician should identify the baseline level of severity of the sleep apnea to the extent possible and try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no aggravation is found, he/she should specifically indicate so and explain why that is, including why improvement of the Veteran's sleep apnea with the use of CPAP necessarily leads to the conclusion that his sleep apnea was not aggravated by his PTSD.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If sleep apnea cannot be regarded as having been aggravated by the Veteran's service-connected PTSD, the physician should then address whether it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during the Veteran's military service or is otherwise related to service.  If sleep apnea cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

In providing an opinion, the physician should address the Veteran's reports of in-service sleep problems (documented in letters home dated April 1968, November 1968, and December 1968) as the possible onset of, or precursor to, sleep apnea.  The examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically discuss the May 2012 from R. D. Gunnink, D.O., the July 2012 medical opinion from D.N. McClure, M.D., and the January 2013 VA medical examination report (expressing agreement or disagreement with those opinions, and explain in full the rationale for such agreement/disagreement). 

The examiner is advised that the Veteran is competent to report his symptoms, and that his assertions of sleep problems, including snoring and daytime sleepiness since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning snoring and daytime sleepiness since service. 

The physician must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If the physician feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND. If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

